Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 18, 2019

                                      No. 04-18-00859-CV

                        Renda SOUTHLAND JV and Charles McClure,
                                     Appellants

                                                 v.

                             SAN ANTONIO WATER SYSTEM,
                                      Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI18239
                            Honorable Larry Noll, Judge Presiding


                                         ORDER
        By order dated December 27, 2018, this appeal was abated pending the trial court’s
resolution of an attorney’s fees issue. On January 15, 2019, the appellant filed a status report and
attached a copy of the trial court’s order resolving the issue. It is therefore ORDERED that this
appeal is REINSTATED on the docket of this court. The clerk’s record must be filed in this
court no later than thirty days from the date of this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court